Filed 2/16/21 P. v. Stone CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                             DIVISION TWO


 THE PEOPLE,                                                         B306962

           Plaintiff and Respondent,                                 (Los Angeles County
                                                                      Super. Ct. No. TA151236)
           v.

 CHARLES STONE,

           Defendant and Appellant.


THE COURT:

      In 2020, Charles Stone was charged with voluntary
manslaughter for a 2009 killing committed for a criminal street
gang. (Pen. Code, §§ 192, subd. (a), 186.22, subd. (b)(1)(C).)
Stone was 17 years old when the crime was committed. Stone
waived his right to trial. He pleaded no contest to the homicide
and admitted the gang enhancement. He was sentenced to the
midterm of six years for the killing plus 10 years for the
enhancement.
      At a hearing in July 2020, the court addressed the issue of
a Franklin hearing.1 It said, “I have no problem with that if you
want to file the appropriate motion.” The court observed that
Stone might not be incarcerated in 15 years, when he is first
eligible for a youth offender parole hearing (Pen. Code, § 3051),
due to sentencing credits.
       The court told defense counsel that it would not set a
Franklin hearing until counsel filed a motion showing that Stone
is eligible. Counsel replied, “Very good. Understood.” Stone
appeals the “denial of [a] Franklin hearing.”
       We appointed counsel to represent Stone in his appeal.
After examining the record, counsel filed a brief raising no issues.
(People v. Wende (1979) 25 Cal.3d 436, 441–443.) We advised
Stone that he could personally submit any contentions or issues
that he wished to raise on appeal. He did not submit a
supplemental brief.
       The court did not deny a Franklin hearing. Instead, it
stated that it would set a hearing if counsel files a motion
showing that Stone is eligible. This is not a final order
dismissing with prejudice a motion for a Franklin hearing.




_________________________________________________________
      1 People v. Franklin (2016) 63 Cal.4th 261, 283–284
(Franklin) [defendant may create a record showing
characteristics and circumstances that may be relevant at a
future youth offender parole hearing.]



                                    2
      We have reviewed the entire record and are satisfied that
no arguable issue exists. (People v. Wende, supra, 25 Cal.3d at
pp. 441–443; People v. Kelly (2006) 40 Cal.4th 106, 125–126.)
      The appeal is dismissed.
      NOT TO BE PUBLISHED.




____________________________________________________________
LUI, P. J.            CHAVEZ, J.            HOFFSTADT, J.




                                   3